NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANAIBETH SANCHEZ TOSCANO; et al.,               No.    17-72625

                Petitioners,                    Agency Nos.       A202-033-440
                                                                  A202-033-441
 v.                                                               A202-033-442

JEFFERSON B. SESSIONS III, Attorney
General,                                        MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Anaibeth Sanchez Toscano and her children, natives and citizens of Mexico,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from the immigration judge’s decision denying their application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that petitioners failed

to establish they would be persecuted on account of a protected ground if returned

to Mexico. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if

membership in a particular social group is established, an applicant must still show

that “persecution was or will be on account of his membership in such group”)

(emphasis in original); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

Thus, in the absence of a nexus to a protected ground, petitioners’ asylum and

withholding of removal claims fail. See Zetino, 622 F.3d at 1015-16.

      PETITION FOR REVIEW DENIED.




                                         2                                   17-72625